DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 6/3/2022 in which claims 1, 8, 10-11, 18, and 20 have been amended, claims 9 and 19 have been canceled.  Thus, the claims 1-8, 10-18, and 20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), line 4, Examiner recommends amending the limitation “determining at least one …network;” to “determining at least one …..network of a plurality of nodes;” for clarity.
In claim 1 (and elsewhere, where applicable), lines 5-6, Examiner recommends amending the limitation “…paths in the network…” to “paths in the network from the first node in the network of a plurality of nodes..” for clarity.
In claim 1 (and elsewhere, where applicable), line 6, the scope of “other” as in “one of a plurality of other nodes” is unclear.  Examiner interprets “one of a plurality of other nodes” in line 6 to be in addition to “a plurality of nodes” in line 2.
In claim 1 (and elsewhere, where applicable), line 7, it is unclear if “calculate a connectively value” is referring to network connectivity value.  If it is, then, there is insufficient antecedent basis for this limitation in the claim.  If it is not, then, the scope of calculate a connectivity value is unclear as the remaining limitations of claim 1 do not make use of a connectivity value calculated in line 7.  This renders the claim indefinite.
In claim 1 (and elsewhere, where applicable), the scope of “indication” as in “creating an indication” is not clear.  Examiner interprets this to be simply creating a sub-process plan.  If the scope of “indication” is different than “a plan”, then Examiner recommends clarifying the limitations accordingly.
In claim 1 (and elsewhere, where applicable), line 14, the claim does not further narrow the scope of calculating a path score for out-links of the identified node as the remaining limitations of claim 1 does not make use of a path score for out-links of the identified node in the computing network connectivity value.
In claim 1 (and elsewhere, where applicable), lines 16-17, the claim recites distributing indications of the sub-processes to a plurality of processors and the sub-process comprise calculating a path score for one or more out-links of the identified node as recited in lines 13-15, however, in lines 18-19, the plurality of processors calculate path scores for the identified nodes and not one or more out-links of the identified node.  If the path score in line 18 is for out-links of the identified nodes, then there is insufficient antecedent basis for this limitation in the claim.  If the path scores in line 18 is path score for the identified nodes, then the limitations in lines 18-19 should be amended accordingly to differentiate calculated path scores of line 18 from a path score of line 14.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing a currency for use based on connectivity value without significantly more. 
Examiner has identified claim 1 as the representative claim that describes the claimed invention presented in independent claims 1 and 11.
The claim 1 recites a series of steps, e.g., determining at least one network connectivity value associated with a first node in the network; identifying, with at least one server, paths in the network from the first node to at least one of a plurality of other nodes; and identifying sub-processes required to calculate a connectivity value between the first node and the at least one of the plurality of other nodes, wherein identifying the sub-processes comprises: identifying a plurality of links in the identified paths; for one or more identified links, accessing a data structure to identify nodes connected to the identified link; and for each identified node, creating an indication of a sub-process, wherein the sub-process comprises calculating a path score for one or more out-links of the identified node; distributing the indications of the sub-processes to a plurality of processors arranged in a parallel computational framework; receiving, from the plurality of processors, calculated path scores for the identified nodes; providing a first virtual currency for use at least within the network, wherein the first virtual currency is provided based on the at least one network connectivity value; and computing the at least one network connectivity value according to the equation Connectivity (a,b) = ƩPathScore(path).  These limitations (with the exception of italicized limitations) describe the abstract idea of providing a currency for use based on connectivity value which correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The computing network connectivity value according to the mathematical equation limitation correspond to Mathematical Concepts and hence is abstract in nature.  The additional elements of a server, a data structure, a plurality of processors arrangement in a parallel computational framework and virtual do not restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of a server, a data structure, a plurality of processors arrangement in a parallel computational framework and virtual are recited at a high level of generality and do not meaningfully apply the abstract idea and thus do not transform the abstract idea into a patent eligible subject matter.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server, a data structure, a plurality of processors arrangement in a parallel computational framework and virtual do not apply the abstract idea in a meaningful way and thus do not amount to add significantly more.  Thus, the claim 1 is directed to an abstract idea (Step 2B: NO).
Similar arguments can be extended to other independent claim 11 and hence rejected on similar grounds as claim 1.
Dependent claims 1-8, 10, 12-18, and 20  further define the abstract idea that is present in the independent claims 1 and 11 and thus corresponds to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-8, 10-18, and 20 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 6/3/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the amended claims 1 and 11 include elements that remove the claims from the scope of step 2 of the analysis under 35 U.S.C. 101.  Therefore, neither claim 1 nor claim 11 is directed to subject matter that can be rejected under 35 U.S.C. 101.  Nor are any of their dependent claims 2-8, 10, 12-18, and 20.
Examiner respectfully disagrees and notes that the amended claims 1 and 11 recite an abstract idea under Step 2A, Prong 1 as per the rejection presented above.  There is no technical/technology improvement and the additional elements do not integrate the abstract idea into a practical application under Step 2A, Prong 2.  There is no inventive concept and hence the additional elements do not amount to add significantly more under Step 2B.  Thus, these arguments are not persuasive.
With respect to the rejection of claims 1-7 and 11-17 under 35 U.S.C. 103(a), Examiner withdraws the rejection in view of amendment/argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693